                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

MONTRELL HILLARD                                                          PLAINTIFF

v.                     CASE NO. 3:19-CV-00209 BSM-BD

BECKY HITTS, et al.                                                    DEFENDANTS


                                         ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 12] is adopted, and Montrell Hillard’s complaint [Doc.

No. 2] is dismissed without prejudice.

      IT IS SO ORDERED this 20th day of December 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
